Citation Nr: 1202848	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  10-26747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disorder, including as secondary to osteoarthritis of the bilateral knees.

2.  Entitlement to service connection for a skin disorder on the face and neck.

3.  Entitlement to service connection for sleep apnea, including as secondary to posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to March 1977, December 1990 to June 1991, and January 2003 to December 2003.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Winston-Salem, North Carolina.

With respect to his skin claim, in a May 2007 communication, the Veteran referenced a rash on his neck and facial area.  Accordingly, the RO adjudicated a claim of service connection for a skin disorder involving the face and neck.  However, in his May 2010 substantive appeal, he explained that it was his intent to pursue service connection for a skin disorder affecting his legs.  In this regard, the matter has been adjudicated by the RO as involving the face and neck, and the Board's jurisdiction in this appeal is limited to the issue considered at the initial level of review.  However, as the Veteran has expressed a desire to reopen a claim of service connection for a skin disorder on his legs (such issue had been previously denied by the RO in a May 2006 decision), this issue is referred back Agency of Original Jurisdiction (AOJ) for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a bilateral hip disorder and for sleep apnea are addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

The evidence does not show that the Veteran has a skin disorder on his face and neck that is related to military service.


CONCLUSION OF LAW

A skin condition on the face and neck was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486.     

Here, the Veteran was sent a letter in January 2008 that explained VA's duty to assist him with obtaining evidence in support of his claims.  The January 2008 letter also explained what the evidence needed to show to establish direct and secondary service connection for a claimed disability, and it explained the general manner whereby VA assigns ratings and effective dates for service connected disabilities.

In addition to its duty to provide the claimant with the aforementioned notices, VA also must make reasonable efforts to assist the claimant with obtaining evidence that is necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, the claims file contains evidence including service treatment records, VA treatment records, private treatment records, and the written statements of the Veteran.

The Veteran was not afforded a VA examination with respect to the skin claim being decided herein.  In this regard, the Board notes that VA is required to provide a medical examination or medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5107A(d).  An examination is considered necessary if the record contains competent evidence that (a) the Veteran has a current disability or persistent or recurrent symptoms of a disability; (b) the disability or symptoms may be associated with the Veteran's service; and (c) the record does not contain sufficient medical evidence for VA to make a decision on the claim.  Id. 

In this case, VA was not required to provide an examination with respect to the issues of service connection for a skin disorder because there is no competent and credible evidence that either of these conditions are related to the Veteran's service or to a service connected disability.  Indeed, the Veteran has not even contended that he presently has a skin condition of the face and neck.

For the reasons set forth above, the Board finds that VA has satisfied its duties pursuant to the VCAA in this case.

  Service connection

The Veteran filed a claim indicating that he has a skin disorder on the face and neck that was caused by his service.  

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted on a secondary basis where a disability is proximately due to, or the result of, a service connected disability.  38 C.F.R. § 3.310(a).  Additionally, any increase in severity of a non-service connected disease or injury that is proximately due to, or the result of, a service connected disability, will be service connected.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

The Veteran indicated in a November 2007 statement that in-service exposure to gas chemicals caused him to break out in hives on his face and neck.  However, there is no documentation of this in service.  To the contrary, aside from references to eczema of the bilateral legs, the in-service record is devoid of complaints or treatment for any skin problems involving the neck or face.  In fact, a January 2004 in-service record expressly indicated that there was no erythema or rashes.

There is also no documentation that the Veteran has any type of skin disorder of the face and neck currently or that he had such a disorder at any time after service.  Indeed, the only skin disorder noted in the Veteran's treatment records refers to his legs.  Moreover, on his VA Form 9 the Veteran acknowledged that he did not have a skin disorder on his face and neck and indicated he wanted to reopen his claim for service connection for a skin disorder on his legs.  Given that there is no evidence of a skin disorder on the Veteran's face and neck at any time during the appeal period, service connection for this disorder is denied.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).






The Veteran also claims that he has sleep apnea that is related to his military service or to his PTSD.  There is no mention of sleep apnea or other sleeping problems in the Veteran's service treatment records.   Rather, the Veteran consistently denied having any trouble sleeping in reports of medical history completed throughout his active service.

Private treatment records reflect a diagnosis of sleep apnea in or around June 2007, when he underwent a polysomnogram.  This is approximately three and a half years after the Veteran's latest period of service.  In this regard, a lengthy lapse of time between discharge from service and any medical diagnosis of, or treatment for, a claimed disability is a factor that weighs against any claim for service connection.  See Maxson v. West, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  While lay evidence can overcome an absence of documented treatment, the Veteran's bare contention that his "sleep has not been good since [he] left active duty" is insufficient to establish that his sleep apnea onset during his service.  Moreover, it is noted that when he initially filed a claim of service connection in March 2005, he did not include sleep apnea in such claim.  This strongly suggests that he was not experiencing chronic sleep apnea symptoms at that time.  Indeed, it is implausible that he would have neglected to claim this disorder if it was manifest at that time.  It would be far more logical to conclude that such disorder was not claimed in 2005 because the Veteran had not yet noticed any symptoms.

The Veteran also contends that his sleep apnea is caused or aggravated by his service connected PTSD.  However, the treatment records do not indicate any association between his PTSD and any type of pulmonary disorder.  There is no evidence, other than the Veteran's bare contention, that PTSD has caused or aggravated his sleep apnea.  Moreover, he lacks the specialized expertise necessary to associate a psychiatric disorder with a pulmonary disorder.  While the Veteran may have some difficulty sleeping due to his PTSD, that symptom is contemplated in the rating that is assigned for that disability and that is not at issue here. 

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claim. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly service connection for a skin disorder on the face and neck and for sleep apnea is denied.


ORDER

Service connection for a skin condition on the face and neck is denied.


REMAND

The Veteran claims that he has sleep apnea that is related to his military service or to his PTSD.  Although there is no reference to sleep apnea or other sleeping problems in service, the record lacks any medical findings from which to evaluate his claim of secondary examination.  Therefore, an examination should be afforded for this purpose.1  

The Veteran also contends that he has a bilateral hip disorder that is caused or aggravated by his service connected osteoarthritis of the bilateral knees.  Treatment records show complaints of hip pain.  It is plausible that altered body mechanics from the Veteran's knee problems could have caused problems with his hips.  Therefore, he should be afforded a VA examination to determine the nature and etiology of any current hip disorder.  

Given the other needed development in this case, ongoing treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. The RO should contact the Veteran and request that he identify all treatment that he has received for his sleep apnea and hip problems.  All identified treatment records should be obtained, to the extent that they are not already in the claims file.  More recent VA treatment records should also be obtained.  If records are identified but cannot be obtained this fact, as well as the efforts that were made to obtain the records, should be clearly documented in the claims file.  The Veteran should also be notified of VA's inability to obtain the records.  

2.  The Veteran should be afforded a VA examination to determine the etiology of his sleep apnea.  The examiner   
should provide an opinion as to whether it is at least as likely as not (at least 50 percent likely) that the Veteran's sleep apnea is related to active service.  If the examiner responds in the negative he should then opine as to whether it is at least as likely as not that the Veteran's sleep apnea is proximately due to his PTSD, to include any medications taken to control his psychiatric symptoms.  Finally, if this inquiry is also answered in the negative, then the examiner should opine whether it is at least as likely as not that the Veteran's sleep apnea has been aggravated (made permanently worse beyond the natural progression of the disease) by his PTSD, to include due to medication usage.  All opinions must be accompanied by a clear rationale.  If the examiner cannot respond without resorting to speculation, he or she should explain why a response would be speculative. 

3.  The Veteran should be afforded a VA examination to determine the etiology of any diagnosed hip disorder.  The examiner should ascertain whether the Veteran currently has a bilateral hip disorder.  If a hip disorder is present, the examiner should provide an opinion as to whether it is at least as likely as not (at least 50 percent likely) that the Veteran's hip disorder is caused or aggravated by his service connected osteoarthritis of the knees.  If the examiner is unable to provide the requested opinion without resort to undue speculation, then he or she should explain why this is the case.

4.  After completion of the above development, the Veteran's claim should be re-adjudicated.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


